Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6-14-2021	 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden of search.  This is not found persuasive because the search required for Group II and Group III is not required for Group I.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7,9-13,15-17,19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 4, step d, “(calcined or non-calcined)” is indefinite due to use of the parentheses as to whether or not the limitation is required.
	In claim 4, step e, “said milled crude ore” is indefinite as to which this refers, that in step a or step b or step c or step d.
	In claim 4, “lithium carbonate/lithium bicarbonate” is indefinite due to use of the slash mark as to whether either one of lithium carbonate or lithium bicarbonate is required or both are required.
	In claim 4, “therefrom” is indefinite as to from what “therefrom” refers to.
	In claim 12, “giving rise to a yield (on an extracted lithium to crude lithium basis)” is indefinite as to the metes and bounds of this language.
	Claim 13 is indefinite as to which claim it depends from.
	In claim 16, “standard concentration techniques of the art, including but not limited to” is indefinite and is superfluous in any event.
	In claim 16, “the addition of a concentrator” is indefinite and it appears that  --a concentrator--  was intended.
	In claim 16, last line, the former “and” is misplaced and should be deleted for clarity.

	In claim 19, “adaptable and/or scalable to a continuous flow or batch-type scenario” is indefinite as to the metes and bounds of this language.
	In claim 20, “the aqueous medium” is indefinite as it lacks proper antecedent basis in the claims.
	In claim 20, “one of more” should be  --one or more--.
	In claim 21, “optionally supplemented” is indefinite because the claim is a dependent claim and would thus already be optional.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4-7,9-13,15-17,19-21 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anovitz ‘869(cited in IDS).
Anovitz teaches or at least suggests the process for lithium extraction by grinding, ie., milling, spodumene to a smaller grain size and then extracting with aqueous NaOH solution having CO2 bubbled in at about 200°C to obtain lithium carbonate or lithium bicarbonate.  See [0014]-[0018],[0024].  The dependent claims are drawn to process parameters known in the art or obvious to adjust to that which provides the best process results.


Claims 4-7,9-13,15-17,19-21 are rejected under 35 U.S.C. 103 as obvious over Brito da Silva Correia ‘789 in view of Anovitz ‘869(cited in IDS).
Brito da Silva Correia teaches the instantly claimed process but differs in not reciting milling the spodumene prior to lithium extraction.  See col. 1, line 42 to col. 2, line 55.
Anovitz teaches or at least suggests the process for lithium extraction by grinding, ie., milling, spodumene to a smaller grain size and then extracting with aqueous NaOH solution having CO2 bubbled in at about 200°C to obtain lithium carbonate or lithium bicarbonate.  See [0014]-[0018],[0024]. 
It would be obvious to mill or crush the spodumene of Brito da Silva Correia as taught by Anovitz because a small particle size of less than 50 microns is required by Brito da Silva Correia and each reference is drawn to a similar process of lithium 2 to obtain lithium carbonate.  The dependent claims are drawn to process parameters known in the art or obvious to adjust to that which provides the best process results.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736